SOUTHWESTERN RESOURCES CORP. NEWS RELEASE SOUTHWESTERN ANNOUNCES JOINT VENTURE ON ITS CRISTO DE LOS ANDES PROJECT, PERU September 10, 2008 Vancouver, BC – Southwestern Resources Corp. (SWG-TSX) (“Southwestern” or the “Company) is pleased to announce that it has entered into a settlement agreement to settle the class actions (the "Class Actions") commenced against the Company and others in British Columbia, Ontario and Quebec (the "Settlement"). Under the terms of the Settlement, the Company, its former President and CEO John Paterson, his wife Margaret Joan Paterson and their affiliates will pay an aggregate amount of $15.5 million (the "Settlement Payment") to the plaintiffs in the Class Actions (the "Class Members").Class Members who do not opt out of the Settlement will provide full and final releases to the Company and others. The Company currently estimates that its contribution to the Settlement Payment will be approximately $7.0 to $7.5 million. The Settlement is subject to customary conditions including, among others, obtaining all necessary court approvals of the Settlement; the lifting of the Mareva Injunctions obtained by the Company against each of Mr. and Mrs. Paterson; and the lifting of certain 'freeze orders' instituted by the British Columbia Securities Commission.The Company currently estimates that the process of obtaining all necessary court approval will take between three and six months. Timo Jauristo, the President and CEO of the Company stated that: "The settlement of the Class Actions puts us in the position to pursue our exploration strategy and to demonstrate the significant value of our exploration portfolio in Peru, including our other investments.After a very challenging period for our shareholders, employees and associates, we can now look forward and focus on the future. The Board of Directors and management of Southwestern would like to thank all those that have, and continue to support the Company." William McCartney, the Chairman of the Special Committee of the Company's Board of Directors, commented that: "It has been a very difficult year.The settlement of the Class Actions and the successful sale of Boka are important first steps towards rebuilding shareholder confidence.We now look forward to focusing our time and energy on opportunities for growth and enhancing value for our shareholders. David Black, Chairman of the Company's Board of Directors, further stated that: "Throughout this situation, the Board has endeavoured to demonstrate that it can respond effectively in a crisis, and it undertakes to maintain the highest standards of governance going forward." ABOUT SOUTHWESTERN Southwestern is a Vancouver-based mineral exploration company engaged in the identification, acquisition, evaluation and exploration of gold, silver and base metals mineral properties.The Company has a number of significant projects, including the Liam gold-silver project in Peru in joint venture with Hochschild Mining plc. Southwestern is a reporting issuer in British Columbia, Alberta, Manitoba, and Ontario and trades on the Toronto Stock Exchange under the symbol
